DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the claims amendment filed on February 7, 2022, in which claims 2, 5-7, 9, 12-14, 16 and 19-20 were cancelled and claims 1, 3-4, 8, 10-11, 15 and 17-18 are presented for further examination.

Response to Arguments
Applicant’s arguments filed February 7, 2022, with respect to 1, 3-4, 8, 10-11, 15 and 17-18 have been fully considered and are persuasive. The 35 USC 101 and 102 rejection set forth in the last office action, mailed on December 5, 2020 have been withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Performing universal identity management or governance over a wide variety of application”.




Remark
Based on the Applicant’s arguments (pages 4-7) and the claims amendment filed on February 7, 2022, it is conceivable that the recited claimed features “the application non-specific objects reside within the governance entities layer and represent information and tasks to be tracked within the enterprise that are not specific to the target application; the application specific objects reside within the within the target application entities layer and represent the data of the target application, and the application specific objects have relationships between each other and with the non-application specific objects; executing, by the data processing system using the governance services layer, the query or CRUD operation on the application specific objects, the application non-specific objects, or a combination thereof based on the schema; updating, by the data processing system using the governance services layer, the schema to account for executing the query or CRUD operation on the application specific objects, the application non-specific objects, or the combination thereof, executing, by the data processing system using the governance services layer” are integrated into a practical application that render claims 1, 3-4, 8, 10-11, 15 and 17-18 eligible under 35 USC 101. Therefore, the 35 USC 101 rejection, mailed on December 6, 2021 have been withdrawn.

After further reviewed Applicant arguments (pages 1-3) consistent with the original specification and the claimed amendment filed on February 7, 2022, it is conceivable that Mohan fails to disclose the claimed “receiving, at a data processing system, a request for a query of data or a CRUD operation on the data, wherein the data is part of a target application governed by an enterprise using a governance framework comprising a governance services layer, a governance entities layer, and a target application entities layer; obtaining, by the data processing system 

Allowable Subject Matter
Claims 1, 3-4, 8, 10-11, 15 and 17-18 are allowed in light of the Applicant’s arguments filed on February 7, 2022, (pages 1-7) and the claims amendment filed on February 7, 2022 and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involves in executing query or create, read, update and delete (CRUD) operation on data based on schema and reporting results of query or CRUD operation on data.
None of the prior art of record, singular and any order combination discloses the claimed where the application non-specific objects reside within the governance entities layer and represent information and tasks to be tracked within the enterprise that are not specific to the target application; the application specific objects reside within the within the target application entities layer and represent the data of the target application, and the application specific objects have relationships between each other and with the non-application specific objects; executing, by the data processing system using the governance services layer, the query or CRUD operation on the application specific objects, the application non-specific objects, or a combination thereof based on the schema; updating, by the data processing system using the governance services layer, the schema to account for executing the query or CRUD operation on the application specific objects, the application non-specific objects, or the combination thereof. These claimed features render claims 1, 3-4, 8, 10-11, 15 and 17-18 allow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 12, 2022